     6:19-cv-00009-RAW Document 1 Filed in ED/OK on 01/10/19 Page 1 of 7



                                      UNITED STATES DISTRICT COURT
                        FOR THE _ _ _ _ _ DISTRICT OF OKLAHOMA~ ..


                      Petitioner,
                                                                                       ·1y19 - o· o9-R AW
                                                                       Case No. -C - - - - - - - - -



                                                                     CIVIL RIGHTS COMPLAINT
                                                                     Pursuant to 42 U.S.C. § 1983


A.    PARTIES

       1.   :Uonnlcl Bis cm                                   is a citizen of      B19-//,,r,;~ ~
                   ~~~~                                                                      ~~

      who presently resides at                   hC'<t'ir'        ~11-S   f · / 3 3 Jl'd
          /-frJ/dantJ, T/-e , d.aceof1;J"?l/
                                             I            -
                                                                              i
      2. Respondent,            Grand f, !!ii no
                                         {name offirst Respondent)
                                                                                     is a citizen of           j..J, fl,u._J J1--e...Q__
                                                                                                                     (City)

      _     _,..,.,,,---,.L-,,,_
                             /i__
                                ( _ _ _ _,                        1V_lf_ _ ___ _ _ _ _ _ _ _
                                             and is employed as ___
            4 ,,ate)                                                              (position and title,   if any)
      At the time the claim(s) alleged in this complaint arose, was this respondent acting under

      color of state law? Yes efNo D

      If your _answer is "Yes", briefly exp lain:                  '/e [. ) Belav            SA_          +        ~          tA..J

      1/-/ttitn /mwf1fa11 cfta1J'U"~
      3. Respondent,           Yo hfl            C1tf} 11=Vt1 n                     is a citizen of            J Aa,u.J /J...tUl_
                                        (name of second Respondent)                                                 (City)

              . .'---'/_(~ ____, and is employed as - -"''-7
            _.O                                            -""'--
                                                              lu_J~'fU.-
                                                                    _ _ _ __ _ _ __
                  (state)                                                         (po fkona.nd title,    if any)
      At the time the claim(s) alleged in this complaint arose, was this respondent acting under

      color of state law? Yes ~ No D

      If your answer is "Yes", briefly explain:                      t/.t£ fu. e
                                                                          1
                                                                                         fµ_} s.R._      J;. ~"'1              tJ<._}

                   8-fb o.ir,                f}tng,,11 NH'     cframgrnkr
     6:19-cv-00009-RAW Document 1 Filed in ED/OK on 01/10/19 Page 2 of 7


                                                                                                          ?ol-aeo~~~
       4. Respondent,        OM~ e                 YI   ·e,, 16-e_Lis a citizen of __c5_h_au..J
                                  (name of third Respondent)
                                                                                          __~- -/7
                                                                                                ~' ~:-;
                                                                                                            (City)    -   ·-.
                                                                                                                                dYl
                                                                                                                                  ,,..--

       ----=
           @_·   ~_L____, and is employed as M; f ct t:ud_ftr-na1~/l&__h~ cfr1-k..M !2
                  (state)                                                (position and title,   if any)
       At the time the claim(s) alleged in this complaint arose, was this respondent acting under

       color of state law? Yes ~ No D

       If your answer is "Yes", briefly explain:               v~s,/3.f    r av5-IL             :£   d}Y")-'J   /1/'nc,u1
          i!m-ef, c~ 11 dca YIs 1JP1 /..vt___.;
       5. Are there additional respondents? Ye~                 No   •
       Ifyour answer is "Yes "you may attach one additional (8 ½ " x I I ") to provide the above
information for additional respondents.

B.     JURISDICTION
       1. Jurisdiction is asserted pursuant to: (Check one)

                 ;1 42 U.S.C. § 1983 and 28 U.S .C. § 1343(a)(3) (applies when respondents
                       allegedly acted under color of state law)

                 ~ Bivens v. Six Unknown Names Agents for Fed. Bureau ofNarcotics, 403 U.S.
                      388 (1971) and 28 U.S.C. § 1331 (applies when respondents allegedly acted
                      under color of federal law)


C.     NATURE OF CASE
      Briefly state the background of your case:               Ml l(:         a,;-}- r;;:Jlg              ltranc/_J
      Us,~U
       /L. I_ 'f
                 _ ?t,        ~neid£nl--        At10Mc,
                                                  I I   1
                                                                 iub,ch /-ed {kwd                                Jo
                                    }   -               1
                   1 aJ poi U; lc..Rfo~r.
                     11
        UL t01
     6:19-cv-00009-RAW Document 1 Filed in ED/OK on 01/10/19 Page 3 of 7



D.     CAUSE OF ACTION
               I allege that my following constitutional rights, privileges, or immunities have
been violated, and the following facts form the basis for my allegations: If necessary you may
attach up to two additional pages (8 ½" x 11 '') to explain an allegation or to list additional
counts or supporting facts.


              la.    c~untl:    /jrtJnd ('as/no - 0J.h;;/;,.,cl_              tU_   ?1'(.R_ ~ -
                     Jhaunu fvl,U/~~m~; /))NTJ/!7:;z:1s1)7')
                      me.,; as UA-t I I ~ ~ bY<-tac1£J _ tu d ~~
              1b.    Supporting Facts: (Include all facts you consider important, including
                      names ofpersons involved, places, and dates. Describe exactly h:Jw each
                      respondent is involved. State the facts clearly in your own words without
                      citinf; le1;al authority or argument.)
                      fneL    tJffl C/LL✓ i<-u_cL Jt:J k_) tvlfA 6//ancb
                    ti_i&o . :C wr,s il(f-l'_de ol 'f@-r t2 S'S U !Ir7s, CV
                     OfJ;fl    WdYYldn wh,e.Ji ili.!-- t/haP~ w ::;


             2a.




             2b.



                                                    -:{ W/9S
     6:19-cv-00009-RAW Document 1 Filed in ED/OK on 01/10/19 Page 4 of 7




•   6)                 f; fJclam J',/{ M;/7 kt:
          '1f< r/1rmck,,n
           ,rf~
             A




          Sh(JM)nc..UL / oJG)         H
                                                    J\fl
                                             19 ~·c.JI 'c
                                                  <.µ,
                                                            //


                 '/.Rs, &&u.J ~             ::Z a ff) cu 19--f'et ea_ n
           /+rtlW, COJ)     t   f'{l f/1 s ~ of..vte_,.


    &) l&,sponol.wiTJ /{, J;~d_;                s~ fkr       m oyi_)

         I Sheiwrvu.. .1 O/G               J), It- - ch fl~ -
                 ~ s.J 2k ca,u 5-0 Z:a ;,,n cV /f1Z-1t.(l.1/J
          /) ty1Q4/I {' tU'J drd J/1 S:J ~ ~




•
     6:19-cv-00009-RAW Document 1 Filed in ED/OK on 01/10/19 Page 5 of 7




                      3b.                                                ;z_;Jt~ /4
                                1il       /J 1c·h      ~ ~            ~k tc !tnr




E.
        1. Have you begun other lawsuits in state or federal court dealing with the same facts
        involved in this action or otherwise relating to the conditions of your imprisonment?
        Yes    • ·N~                                             .,

                  If your answer is "Yes", describe each lawsuit. If there is more than one lawsuit,
            describe each additional lawsuit using the same format on a blank sheet of paper
        labeled "E. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF."
                 a.         P~i~s to previous Iav::,s)4t:
                            Pet1t10ners:        ~
                            Respondents:--'-- - -- - - - - - - - - - - - - - - - -


                 b.         Name and location of court and docket number:     __I/-
                                                                            _ JJ ______

                 C.         Approximate date of filing lawsuit: _ __;J
                                                                     _K_________
                 d.         Issues raised: - - -- - - -- - - - - - - - - - - - --


                 e.         Disposition: (i.e. Was the ifape /f111issed? Was it appealed?
                            Is it still pending?): _ __/_v _ _ __ __ _ _ _ _ _ _ _ _ __


                 f.         Approximate date of disposition:    ,(l/
                                                               -+    ~ -----------'--
                                                                  --=-----
       2.        Have you previously sought informal or formal relief from the appropriate
               administrative officials regarding the acts complained of in Part D? Yes • No      X,
                If your answer is "Yes", briefly explain how relief was sought and the result. If
               your answer is "No", briefly explain why administrative relief was not sought.:
             - sk7 I ft'jh hn1 pr fT.wdom                  dfi,,J- l,V/IIS took,    wrcrnyh!J
     6:19-cv-00009-RAW Document 1 Filed in ED/OK on 01/10/19 Page 6 of 7




        3.    Have you exhausted available administrative remedies?     Yes ~ No •
              If your answer is "Yes", briefly explain the steps taken and attach proof of
              exhaustion. If your answer is "No", briefly explain why administrative remedies
              were not exhausted:     s;.Jak,m net. .s-s a:ry ,(ieps da,/17
                                                     -e                                 I 1-
                   01 m      T tJ2Vn .
F.      PREVIOUSLY DISMISSED ACTIONS OR APPEALS
        1.    If you are proceeding in forma Pauperis under 28 U.S.C. § 19 15, describe each
               civil action or appeal you have brought is a court of the United States while
               incarcerated or detained in any facility that was dismissed as frivolous, malicious,
              or for failure to state a claim upon which relief may be granted. If there is more
              than one civil action or appeal, describe the additional actions or appeals using
              the same format on a 8 ½" x 11 "paper labeled "F. PREVIOUS DISMISSED
              ACTIONS OR APPEALS"
             a.      Parties to previous lawsuit:
                     Petitioners:      .tt/ k'
                     Respondents: _ _ __ _ _ __ _ _ _ _ __ _ _ _ _ __ __


             b.                                                         ILJ/4}
                     Name and location of court and docket number: - -- - -- - - -


             C.      Approximate date of filing lawsuit: ___    tJ
                                                                __l-f
                                                                   ____ _ _ ___
             d.      Issues raised:         YV ~


             e.     Grounds for dismissal: • frivolous • malicious         •   failure to state a
                    claim upon which relief may be granted.

       2.    Are you in imminent danger of serious physical injury? Yes • No ~
             If your answer is "Yes", describe the facts in detail without citing legal
             authority or argument: _ _ _ __ _ _ _ __ _ _ _ __ _ _ _ _ _ _
      6:19-cv-00009-RAW Document 1 Filed in ED/OK on 01/10/19 Page 7 of 7



G.      REQUEST FOR RELIEF
        I believe I am entitled to the following relief:     fu     a_v   ~ ::Z CLrY1
              WV  enJfut!y          -/-reoc /2 E'l- ,


                                                                                   --
                                                          Orig inal Signature of Petitioner




                     DECLARATION UNDER PENALTY OF PERJURY
       The undersigned declares (or certifies, verifies, or states) under penalty of perjury that he
is the Petitioner in the above action, he has read the above complaint, and the information
contained therein is true and correct. 28 U.S.C. § 1746, 18 U.S.C. § 1621.
              ~ •t   f.        .•                / &_ ·    70 · f 'ff
                                                        ;atM,J}_ J
Executed at                                on
               Location                                                         ~I)~

                                                          Original signature of Petitioner
